Citation Nr: 1451147	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2013 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.

In a June 2013 decision the Board denied service connection for a back disability, to include as secondary to a service-connected right knee disability.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Following submission of written arguments by the Parties, the Court, in a July 2014 memorandum decision, vacated the June 2013 Board decision denying service connection.  The Court remanded the matter to the Board for further proceedings consistent with the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board apologizes to the Veteran for the delay in the full adjudication of his case.



REMAND

As noted in the Court's memorandum decision, further development is necessary before the Veteran's claim on appeal can be decided.

In the July 2014 memorandum decision the Court found that the April 2013 VA examination report and opinion was unclear and therefore inadequate.

The VA examination itself was sufficient, and the examiner provided an adequate opinion regarding whether the back disability was directly related to active duty service and whether the back disability was proximately due to or the result of the service-connected right knee disability.

However, the Court found that the examiner did not sufficiently address whether the Veteran's back disability was aggravated by his service-connected knee disability.

Thus, the Board finds that a new medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If possible (but not required), return the claims folder to the examiner that provided the April 2013 VA examination report and opinion in order to obtain an addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's back disability was aggravated by his service-connected right knee disability.  A complete rationale should be provided.

A review of the Veteran's Court decision in this case may help the examiner. 

If the April 2013 VA examiner is unavailable, determine whether the Veteran requires a new examination with a different VA examiner or whether a new examiner can provide a sufficient medical opinion by reviewing the claims file.

2.  Then, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

